UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4881


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES RHETT MILLER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:07-cr-00936-HMH-1)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South Carolina, for
Appellant. Maxwell B. Cauthen, III, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Rhett Miller appeals the district court’s judgment revoking his supervised

release and imposing a sentence of 24 months of imprisonment. Appellate counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for appeal but questioning the reasonableness of Miller’s

sentence.   Although advised of his right to do so, Miller has not filed a pro se

supplemental brief. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence that “is within the prescribed statutory range and is

not plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

“When reviewing whether a revocation sentence is plainly unreasonable, [we] must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A revocation sentence is procedurally reasonable if the district court

adequately explains the sentence after considering the Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) (2012) factors. United States v. Slappy, 872 F.3d

202, 207 (4th Cir. 2017); see 18 U.S.C. § 3583(e) (2012). A revocation sentence is

substantively reasonable if the court states a proper basis for concluding that the

defendant should receive the sentence imposed, up to the statutory maximum. Crudup,

461 F.3d at 440. “A court need not be as detailed or specific when imposing a revocation

sentence as it must be when imposing a post-conviction sentence, but it still must provide

a statement of reasons for the sentence imposed.” Thompson, 595 F.3d at 547 (internal

                                            2
quotation marks omitted). Only if a sentence is either procedurally or substantively

unreasonable    is   a   determination   then   made    as   to   whether   the   sentence

is plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

       We conclude that the district court’s explanation of Miller’s within-policy-

statement-range sentence, in discussing Miller’s repeated noncompliance with the terms

of his supervised release, satisfies this standard. See Thompson, 595 F.3d at 547 (“[A]

district court’s reasons for imposing a within-range sentence may be clear from context

including the court’s statements to the defendant throughout the sentencing hearing.”

(internal citations omitted)).   We find Miller’s sentence is both procedurally and

substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the judgment of the

district court. This court requires that counsel inform Miller, in writing, of the right to

petition the Supreme Court of the United States for further review. If Miller requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Miller. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3